Citation Nr: 0620768	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1977 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
RO.

The Board previously remanded this issue in August 2005 for 
further development.  

Additionally, the Board notes its August 2005 decision which 
denied the veteran's claim to service connection for hearing 
loss.  This decision is not currently under appeal. 


FINDING OF FACT

The veteran has a current diagnosis of tinnitus that is 
related to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. § 
3.303(d).

The veteran claims that he was exposed to noise during his 
time in active duty as he worked with steam turbans and 
mechanical equipment.  He further maintains that he was 
unable to wear hearing protection during his work in service.  
He also states that he has experienced a constant high-
pitched ringing in his left ear since being discharged from 
his active duty.

In this regard, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that, for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the 
veteran's lay contentions as to tinnitus represent competent 
evidence in support of his claim insofar as continuity of 
symptomatology is concerned.

The veteran's service medical records indicate that in March 
1976 and February 1977, physical examinations reported the 
veteran's ears as normal and he denied any hearing loss.  On 
an audiometric questionnaire in June 1979, the veteran 
reported working in a noisy environment for the past six 
months. 

During a September 1983 VA examination, the veteran reported 
that he had worked in a high noise environment in service 
which had caused decreased hearing acuity.

During a December 2000 VA examination, the veteran presented 
with subjective complaints of hearing loss and high pitched 
tinnitus.  He maintained that his claimed tinnitus had been 
present for the past 15 to 16 years and had occurred on a 
daily basis.

In October 2005, per the Board's remand instructions, the 
veteran underwent a VA examination regarding his claimed 
tinnitus.  The examiner diagnosed the veteran with tinnitus 
and noted that the veteran had experienced a progressive 
hearing loss during his active service.  Specifically, the 
veteran's pure tone threshold of 4000 Hertz in his left ear 
experienced a shift of 25 decibels during his active duty 
service.  

Additionally, the examiner also noted that the veteran 
received recurrent treatment for his tinnitus at VA medical 
centers from 1986 to the present.

The examiner determined that it was at least as likely as not 
that the veteran's currently diagnosed tinnitus was related 
to the shift in high frequency hearing that occurred during 
his active duty.  Therefore, the examiner concluded that the 
veteran's tinnitus was likely due to his service related 
activities and noise exposure.

There is therefore competent evidence of a nexus between the 
in-service noise exposure and the veteran's current tinnitus.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56.  Only 
where the "fair preponderance of the evidence" is against the 
claim will the claim be denied.  Id.

Combining the credible testimony of the veteran regarding the 
ringing in his ears since service and his military noise 
exposure with the medical opinion suggesting that the shift 
in his high frequency hearing, which caused his currently 
diagnosed tinnitus, occurred in the military, the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  As such, the benefit of the doubt rule 
mandates that the Board decide in the veteran's favor.  
Accordingly, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


